Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record teach a method for identifying a cause for a failure wherein an identification is made for a revision of a sequence of revisions for which a test passes and a second revision of the sequence of revisions which is subsequent to the first revision and for which the test fails, determining a first change between the software code of the first revision and the software code of the second revision, generating a first modified version of the software code of the latest revision using the determined first change, determining whether the test passes or fails when performed on the first modified version. Hansson, (WO 2016/138953, Applicant’s IDS) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method and system for detecting and localizing a fault in a system that selects a failing test case from the one of more test cases that failed execution, a failing test case to identify a cause of failure, wherein the failing test case tests a first attribute with a first value, generate a set of new test cases which include changing the first value of the first attribute in the selected failing test case to a respective value in each new test case generated, obtain a second  set of execution results from the execution of the set of new test cases and detecting and localizing the fault based on the second set of execution results. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of fault detection and localization in systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nadeem Iqbal whose telephone number is (571)-272-3659. The examiner can normally be reached on M-F (8:00-5:30) First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nadeem Iqbal/ 						Nadeem Iqbal			
Primary Examiner, Art Unit 2114				Primary Examiner
								Art Unit 2114